Supreme Court

                                                                             No. 2021-0136-M.P.


       In the Matter of Christopher M. Bijesse. :


                                             ORDER

       On October 5, 2022, pursuant to Article III, Rule 13 of the Supreme Court Rules of

Disciplinary Procedure for Attorneys, the respondent, Christopher M. Bijesse (also known as

Christopher Bijesse), filed an affidavit with the Disciplinary Board of the Supreme Court setting

forth that he is aware that he is the subject of an investigation into professional misconduct. The

respondent’s affidavit sets forth that he freely and voluntarily consents to disbarment, and that he

is fully aware of the implications of submitting his consent. On October 6, 2022, Disciplinary

Counsel filed respondent’s affidavit with the Court.

       Upon review of respondent’s affidavit, we deem that an order disbarring respondent is

appropriate.

       Accordingly, pursuant to Article III, Rule 13, it is hereby ordered, adjudged and decreed

that the respondent, Christopher M. Bijesse (also known as Christopher Bijesse), be and is hereby

disbarred on consent from engaging in the practice of law.

       The respondent is directed to comply with the mandates of Article III, Rule 15 of the

Supreme Court Rules of Disciplinary Procedure for Attorneys, and within ten days after the

effective date of the disbarment order, respondent shall file with the Clerk of this Court an affidavit

showing:

       (1) That he has fully complied with the provisions of this Order and with the requirements

           of Article III, Rule 15;
(2) A list of other state, federal and administrative jurisdictions to which he is admitted to

   practice law; and

(3) That he has served a copy of the affidavit upon Disciplinary Counsel. The affidavit

   shall also set forth the residence or other address where communications may thereafter

   be directed to respondent.



Entered as an Order of this Court this 17th day of October 2022.


                                       By Order,



                                       /s/ Debra A. Saunders
                                       Clerk




                                          2
                                              STATE OF RHODE ISLAND
                                       SUPREME COURT – CLERK’S OFFICE
                                             Licht Judicial Complex
                                               250 Benefit Street
                                             Providence, RI 02903

                                 ORDER COVER SHEET


Title of Case                       In the Matter of Christopher M. Bijesse.


Case Number                         No. 2021-136-M.P.


Date Order Filed                    October 17, 2022

                                    Suttell, C.J., Goldberg, Robinson, Lynch Prata, and
Justices
                                    Long, JJ.

Source of Appeal                    N/A


Judicial Officer from Lower Court   N/A

                                    For Petitioner:


                                    Kerry Reilley Travers, Esq.
Attorney(s) on Appeal
                                    Chief Disciplinary Counsel
                                    For Respondent:

                                    Anthony M. Traini, Esq.




SU-CMS-02B (revised June 2020)